Citation Nr: 1207057	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for degenerative disease of the left knee. 

4.  Entitlement to service connection for mild degenerative joint disease of the lumbar spine, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran initially requested a Travel Board Hearing, which was scheduled for November 17, 2011.  However, the Veteran later submitted a statement in November 2011 requesting to cancel the scheduled Travel Board Hearing.  

As a final introductory matter, the Board notes that the Veteran has asserted that he is unable to work due to his left knee and back disabilities.  In light of the action taken below to grant the Veteran's claims of service connection for degenerative joint disease of the lumbar spine and degenerative disease of the left knee, the Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a November 2011 statement, the Veteran's representative indicated the Veteran's desire to withdraw his appeal seeking service connection for hypertension and congestive heart failure.  The Board received such request prior to the promulgation of a decision.

2.  The evidence demonstrates it is likely that the Veteran's currently diagnosed degenerative disease of the left knee is related to his active service.  

3.  The evidence demonstrates it is likely that the Veteran's degenerative joint disease of the lumbar spine is related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for hypertension and congestive heart failure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a grant of service connection for degenerative disease of the left knee have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for a grant of service connection for degenerative joint disease of the lumbar spine, to include as secondary to the Veteran's service-connected degenerative disease of the left knee, have been met.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2011 statement, the Veteran's representative indicated that the conditions that the Veteran would continue to appeal were an injured knee condition and a back condition as secondary to the knee injury.  The previous statement was bolded and underlined by the Veteran's representative, showing the desire to withdraw the remaining issues on appeal, which included the issues of entitlement to service connection for hypertension and congestive heart failure.  The Veteran has withdrawn the appeal of the issues of entitlement to service connection for hypertension and congestive heart failure, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for hypertension and congestive heart failure, and they are dismissed.

II. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

III. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, including arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks service connection for a left knee disability and a back disability as secondary to his left knee disability.  The Veteran contends that his left knee disability is the result of in-service incidents where a kitchen trailer fell on him, and when he tripped and fell while running.  Additionally, the Veteran contends that his back disability is a result of his left knee disability.

A. Left Knee Disability

The Veteran's service treatment records show that he was treated for a knee injury on two occasions.  A December 1980 service treatment record notes that the Veteran had left knee pain when he tripped and fell while running.  The doctor noted an abrasion to the knee, which was slightly swollen and sore.  Additionally, the doctor's impression was that the Veteran had a bruised knee.  A January 1981 record noted that the Veteran complained of left knee pain after a kitchen trailer fell on his left knee and foot.  The doctor's impression was that the Veteran had a contusion.  The Veteran's February 1984 discharge examination was void of any left knee disability.

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that he injured his left knee while he was stationed in Germany.  Additionally, he reported that since the injury, he was having recurrent problems with his left knee, leading to surgery for a torn meniscus in 1988.  Furthermore, he had recurrent problems and underwent a second surgery in 1995 for removal of cartilage.  Moreover, he continued to have recurrent pain and swelling of the knee, which was treated with Tramadol.  X-rays taken at that time of the examination showed that the Veteran's left knee was marked with degenerative change in the patellofemoral compartment and mild degenerative changes in the tibiofemoral compartment.  After examining the Veteran, the examiner stated that he could not resort to mere speculation as to the cause of the Veteran's left knee disability.  Additionally, the VA examiner stated that he could not establish continuity of symptoms, which would support service connection due to lack of documentation.  Furthermore, the examiner stated that there was no medical evidence of treatment of the left knee after discharge from the military.  Lastly, the examiner stated that the Veteran had been advised to submit all medical records and evidence of care for the left knee since separation.  

The Veteran submitted a December 2010 private medical opinion.  The doctor stated that an extensive and objective review of the Veteran's C file was done.  Furthermore, the doctor documented the Veteran's entire military and medical history.  The Veteran reported that his left knee pain became worse over the months and years leading to surgery for a torn meniscus in 1988 and removal of cartilage in 1995.  Additionally, he reported that he continued to have pain in the left knee.  The doctor noted the October 2008 x-rays, which showed degenerative change in the Veteran's patellofemoral compartment and mild degenerative change in the tibiofemoral compartment.  

The doctor stated that after reviewing the C file and performing a thorough history and physical examination, it was his expert medical opinion that the Veteran's chronic left knee pain secondary to degenerative arthritis secondary to torn meniscus repair and removal of cartilage, was as likely as not a direct result of his military service.  The doctor stated that the Veteran had a history of two traumatic events to his left knee while serving in the military.  Additionally, he stated that although the Veteran did not have any further documentation in the C-file, he claimed his knee pain became worse especially after leaving the Army until he was diagnosed with a torn meniscus necessitating two surgical procedures in 1988 and 1995.  Furthermore, the doctor noted that the October 2008 x-rays revealed degenerative change in the patellofemoral compartment and mild degenerative change in the tibiofemoral compartment supporting his chronic pain syndrome.  The doctor stated that he agreed it was difficult to establish continuity of symptoms due to lack of documentation, but the Veteran was quite clear in his description of the timing of his pain.  Additionally, the doctor noted that the Veteran claimed that he mentioned his knee pain to Army physicians when presenting for other medical issues.  The doctor noted that it was well known that trauma to his left knee could have resulted in a torn meniscus, with symptoms appearing later.  In addition, the doctor reported that it was also known that post surgical joint procedures most likely will result in degenerative changes.  Therefore, it was as likely as not that the Veteran's current symptoms and diagnosis, chronic left knee pain secondary to degenerative arthritis secondary to torn meniscus repair and cartilage removal, was a direct result of his military service. 

After a careful review of the evidence, the Board finds that the Veteran's pertinent lay evidence, and, in particular, the positive nexus opinion provided by the Veteran's private physician, demonstrate that his currently diagnosed left knee disability is related to his period of military service.

Additionally, the Board notes that knee pain, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the December 2010 private physician examination.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran was treated for left knee injuries while in-service, underwent knee surgery four years after being discharged from service, reported continuity of symptomatology, a positive physician opinion linking his current condition to the in-service incident, and nothing in the record explicitly refuting the Veteran's account of his medical history regarding this disability.  Additionally, the Veteran's private physician stated, in a December 2010 opinion letter, that it was as likely as not that the Veteran's current symptoms and diagnosis, chronic left knee pain secondary to degenerative arthritis secondary to torn meniscus repair and cartilage removal, was a direct result of his military service.  

In the present case, the Veteran was afforded a VA examination in October 2008 to determine the nature and etiology of his left knee disability.  The Board finds that the VA examiner's opinion stating that he could not speculate as to the etiology of the Veteran's left knee disability, is not dispositive.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the Board should ensure that any such finding is well supported by the facts and data and reflects that the examiner has considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis).  Additionally, the VA examiner stated that he could not establish continuity of symptoms, which would support service connection due to lack of documentation.  However, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Furthermore, the examiner stated that there was no medical evidence of treatment of the left knee after discharge from the military.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim of service connection for a left knee disability.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a left knee disability is warranted. 

B. Back Disability

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran was afforded a general VA examination in October 2008.  X-rays were taken of the Veteran's spine, which showed degenerative joint disease of the lumbar spine.  However, an etiology of the Veteran's back condition was not given at that time. 

The Veteran submitted a November 2011 private medical opinion addressing his back disability.  The doctor stated that an extensive and objective review of the Veteran's C file was done.  Furthermore, the doctor documented that Veteran's entire military and medical history of his back condition.  The examiner documented that the Veteran ambulated with an antalgic gait and needed a cane.  The examiner noted that the Veteran presented with orthopedic problems, to include chronic left knee pain secondary to internal derangement from meniscus disease associated with two surgical procedures and chronic lower back pain with lumbosacral degenerative arthritis.  Additionally, the examiner stated that the medical literature supports that an antalgic gait can be the origin of back pain.  He stated that gait disturbances can result in mechanical low back pain causing muscle spasm, muscle strain, muscle tightness, or ligament injuries.  Moreover, the doctor stated that it has also been speculated that gait disturbances can also accelerate the degenerative process of the spine or aggravate a pre-existing spinal condition.  The doctor concluded that the Veteran's chronic lower back pain was as likely as not secondary to his chronic left knee pain, which was service-connected. 

In light of the evidence, the Veteran is entitled to service connection for a back disability secondary to his service-connected left knee disability.  The Veteran's private physician diagnosed the Veteran with degenerative joint disease of the lumbar spine.  Additionally, the November 2011 private physician's opinion stated that the Veteran's back disability was secondary to his service-connected left knee disability.  The Board finds this opinion credible as it was based on the Veteran's entire medical history.  

Therefore the preponderance of the evidence is for the Veteran's claim.  Because the preponderance of the evidence is for the claim, the benefit of the doubt rule applies and service connection for the Veteran's back disability as secondary to his service-connected left knee disability will be granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for congestive heart failure is dismissed.

Entitlement to service connection for degenerative disease of the left knee is granted.

Entitlement to service connection for mild degenerative joint disease of the lumbar spine, to include as secondary to a service-connected disability, is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


